        Case 1-19-44751-cec          Doc 166        Filed 05/27/20    Entered 05/27/20 21:28:20




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------ X

In re                                                            Chapter 11

1934 BEDFORD LLC,                                                Case No.: 19-44751-CEC

                  Debtor and Debtor in Possession.

------------------------------------------------------------ X


          THIS IS NOT A SOLICITATION OF ACCEPTANCES OF THE PLAN.
     ACCEPTANCES MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT
       HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THE DISCLOSURE
         STATEMENT BELOW HAS NOT BEEN APPROVED BY THE COURT.


                  THIRD AMENDED DISCLOSURE STATEMENT,
                    PURSUANT TO BANKRUPTCY CODE § 1125,
           FOR THE THIRD AMENDED CHAPTER 11 PLAN OF THE DEBTOR


I.       INTRODUCTION

         1934 Bedford LLC, debtor and debtor-in-possession (“Debtor”), prepared this third

amended disclosure statement (“Disclosure Statement”) pursuant to Bankruptcy Code § 11251,

for the Third Amended Chapter 11 Plan of the Debtor, Filed on May 27, 2020 (“Plan”).

         A complete copy of the Plan is annexed to this Disclosure Statement as Exhibit A.

         The purpose of this Disclosure Statement is to provide the Debtor’s Creditors and Interest

Holders with adequate information to enable them to make an informed judgment about the

acceptability of the Plan. This Disclosure Statement aims to give Creditors and Interest Holders


1
      Capitalized or abbreviated terms contained in this Disclosure Statement shall have the same
      meaning as ascribed to them in Article 2 of the Plan, or elsewhere therein, unless otherwise
      defined in this Disclosure Statement. The Debtor reserves the right to argue that this
      Disclosure Statement, and solicitation, regarding the Plan are unnecessary because there are
      no impaired Claims or Interests under the Plan.

19097125.4
235530-10001
      Case 1-19-44751-cec        Doc 166     Filed 05/27/20      Entered 05/27/20 21:28:20




sufficient information, as far as it is reasonably practicable for the Debtor to provide, that would

allow a hypothetical reasonable investor typical of the holders of Claims and Interests in the

classes impaired under the Plan (if any) to make an informed judgment about whether to accept

or reject the Plan.

         The provisions of the Plan are binding on all Creditors and Interest Holders. Therefore,

please read the Plan and this Disclosure Statement carefully.

     APPROVAL OF THIS DISCLOSURE STATEMENT BY THE COURT DOES
NOT AMOUNT TO A RULING BY THE COURT ON THE FAIRNESS OR MERITS OF
THE PLAN.

     NO STATEMENT, INFORMATION OR REPRESENTATION CONCERNING
THE DEBTOR (PARTICULARLY AS TO ITS FUTURE BUSINESS OPERATIONS,
PROFIT OR FINANCIAL CONDITION) IS AUTHORIZED BY THE DEBTOR OTHER
THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT. ANY
REPRESENTATION OR INDUCEMENT MADE TO SECURE ACCEPTANCES OF
THE PLAN WHICH ARE OTHER THAN AS CONTAINED IN THIS DISCLOSURE
STATEMENT SHOULD NOT BE RELIED UPON IN ARRIVING AT A DECISION AND
ANY SUCH ADDITIONAL REPRESENTATION OR INDUCEMENT SHOULD BE
REPORTED TO COUNSEL FOR THE DEBTOR, WHO IN TURN SHALL DELIVER
SUCH INFORMATION TO THE COURT FOR SUCH ACTION AS THE COURT MAY
DEEM APPROPRIATE. THE FINANCIAL INFORMATION CONTAINED HEREIN
HAS NOT BEEN SUBJECT TO AN AUDIT. THE DEBTOR IS UNABLE TO WARRANT
AND REPRESENT THE ACCURACY OF THE INFORMATION CONTAINED
HEREIN ALTHOUGH EVERY EFFORT HAS BEEN MADE TO INSURE ITS
ACCURACY.

     THIS DISCLOSURE STATEMENT HAS BEEN APPROVED BY AN ORDER OF
THE COURT, THE HONORABLE CARLA E. CRAIG, UNITED STATES CHIEF
BANKRUPTCY JUDGE. HOWEVER, THE COURT HAS NOT DETERMINED
WHETHER THE PLAN MEETS THE REQUIREMENTS OF THE BANKRUPTCY
CODE FOR CONFIRMATION NOR IS THIS DISCLOSURE STATEMENT OR THE
ORDER APPROVING IT TO BE CONSTRUED AS AN APPROVAL OR
ENDORSEMENT OF THE FAIRNESS OR MERITS OF THE PLAN BY THE COURT.

     ALL PARTIES ENTITLED TO VOTE ON THE PLAN (IF ANY) ARE URGED
TO REVIEW IN FULL THE PLAN AND THIS DISCLOSURE STATEMENT
TOGETHER WITH ALL EXHIBITS ATTACHED THERETO, PRIOR TO VOTING ON
THE PLAN, AND MAY DESIRE TO CONSULT LEGAL COUNSEL PRIOR TO
VOTING TO ENSURE COMPLETE UNDERSTANDING OF THEIR TREATMENT
UNDER THE PLAN. THIS DISCLOSURE STATEMENT IS INTENDED FOR THE



19097125.4                                        2
235530-10001
      Case 1-19-44751-cec        Doc 166     Filed 05/27/20     Entered 05/27/20 21:28:20




SOLE USE OF CREDITORS AND INTEREST HOLDERS OF THE DEBTOR TO
ENABLE THEM TO MAKE AN INFORMED DECISION ABOUT THE PLAN.

     EACH CREDITOR AND INTEREST HOLDER IS URGED TO CONSULT ITS
OWN TAX ADVISOR AS TO THE CONSEQUENCES OF THE PLAN TO IT UNDER
FEDERAL AND APPLICABLE STATE, LOCAL AND FOREIGN TAX LAWS. THE
DEBTOR MAKES NO WARRANTIES OR REPRESENTATIONS REGARDING THE
TAX IMPACT OF THE PLAN ON ANY CREDITOR OR INTEREST HOLDER.

A.       Confirmation Hearing

         The Court has scheduled a hearing (“Confirmation Hearing”) to consider Confirmation of

the Plan on June 24, 2020 at 2:30 p.m., at the United States Bankruptcy Court, Eastern District of

New York, 271 Cadman Plaza East, Brooklyn, New York 11201.

B.       Objections to Confirmation

         Objections to Confirmation of the Plan, if any, must be in writing and must identify the

objecting party and the nature of its interest in the Bankruptcy Case and must set forth in detail

the nature and basis of the objection. Objections must be filed with the Clerk of the Court with

the ECF system, with a copy to the Chambers of Chief Judge Craig and served upon the

following no later than June 10, 2020 at 5:00 p.m:


Schuyler G. Carroll, Esq.
William M. Hawkins, Esq.
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Tel.: 212-407-4126
Email: whawkins@loeb.com


Office of the United States Trustee,
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014




19097125.4                                        3
235530-10001
       Case 1-19-44751-cec           Doc 166      Filed 05/27/20      Entered 05/27/20 21:28:20




C.          Overview of Voting on the Plan

            Holders of Claims and Interests in Classes 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and

15 are unimpaired and deemed to have accepted the Plan. Their respective Allowed Claims or

Interests are not impaired. Therefore, they are not entitled to vote under the Plan in accordance

with Bankruptcy Code § 1129(a)(8).

            Allowed Administrative Expense Claims are not being classified under the Plan. The

Plan provides that they are to be paid in full on the later of the Effective Date or 10 days after

they become Allowed Administrative Expense Clams.

D.          General Description of Treatment of Claims and Interests

            Set forth in detail elsewhere in this Disclosure Statement and in the Plan is a description

of the technical aspects of classification of Claims and Interests, the distributions and treatment

afforded to Claimants and Interest Holders upon the occurrence of the Effective Date and the

consequences of the Plan. THE FOLLOWING IS A BRIEF SUMMARY OF THE

TREATMENT AFFORDED TO CLAIMS AND CLASSES BY THE PLAN. THIS SUMMARY

IS PROVIDED FOR CONVENIENCE PURPOSES ONLY AND IS ABSOLUTELY

QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE FULL TEXT OF THE PLAN.

YOU ARE URGED TO CONSULT THE ACTUAL TEXT OF THE PLAN TO DETERMINE

THE TREATMENT GIVEN TO THE CLASS WHICH ENCOMPASSES YOUR TYPE OF

CLAIM OR INTEREST.

    Class                              Description2                      Distribution & Treatment

    No class                           Administrative Expense            Allowed Administration
                                       Claims                            Expense Claims will be paid
                                                                         in full in Cash on the later of

2
    Descriptions shall not limit the rights of the Debtor to object to any Claim or, in the case of an
      asserted Secured Claim, to the Lien related thereto.

19097125.4                                            4
235530-10001
       Case 1-19-44751-cec        Doc 166      Filed 05/27/20     Entered 05/27/20 21:28:20




    Class                           Description2                     Distribution & Treatment
                                                                     the Effective Date or 10 days
                                                                     after the Allowance Date
                                                                     thereof, or as otherwise
                                                                     agreed to between the Debtor
                                                                     and the holder.

    Class 1 (Secured Class)         New York City real estate        The holders of Allowed Class
                                    tax, water, sewer and other      1 Claims shall be paid in full
                                    liens. Claims total              in Cash on the later of the
                                    approximately $0.00.             Effective Date or 10 days
                                    Asserted Secured Claim.          after the Allowance Date
                                                                     thereof.
                                                                     Unimpaired. 3

    Class 2 (Secured Class)         1930 Bedford Avenue LLC          The holders of Allowed Class
                                    (“1930”) (Claim totals           2 Claims shall be paid in full
                                    approximately $18.8 million,     in Cash on the later of the
                                    not including late charges.)     Effective Date or 10 days
                                    Asserted Secured Claim.          after the Allowance Date
                                                                     thereof.
                                                                     The Debtor intends to object
                                                                     to the default rate interest and
                                                                     certain other charges asserted
                                                                     in the Proof of Claims filed
                                                                     by 1930.
                                                                     All amounts of Disputed
                                                                     Claims will be reserved by
                                                                     the Debtor.
                                                                     Unimpaired.

    Class 3 (Secured Class)         Bright Light Corp. Asserted      Allowed Class 3 Claims shall
                                    Secured Claim arising from       be paid in full in Cash on the
                                    May 31, 2018 mechanics lien      later of the Effective Date or
                                    for $84,482.                     10 days after the Allowance
                                                                     Date thereof.
                                                                     The Debtor intends to object
                                                                     to this Claim.
                                                                     All amounts of Disputed
                                                                     Claims will be reserved by
                                                                     the Debtor.

3
    The Debtor reserves its right under the Plan to object to any Claim.

19097125.4                                         5
235530-10001
      Case 1-19-44751-cec   Doc 166    Filed 05/27/20      Entered 05/27/20 21:28:20




 Class                       Description2                    Distribution & Treatment
                                                             Unimpaired.

 Class 4 (Secured Class)     B&H Contracting Corp.           Allowed Class 4 Claims shall
                             Asserted Secured Claim          be paid in full in Cash on the
                             arising from June 4, 2018       later of the Effective Date or
                             mechanics lien for $40,000.     10 days after the Allowance
                                                             Date thereof.
                                                             The Debtor intends to object
                                                             to this Claim.
                                                             Unimpaired

 Class 5 (Secured Class)     Gypsum New York Sales           Allowed Class 5 Claims shall
                             Corp. Asserted Secured          be paid in full in Cash on the
                             Claim arising from June 22,     later of the Effective Date or
                             2018 mechanics lien for         10 days after the Allowance
                             $1,200.                         Date thereof.
                                                             Unimpaired.

 Class 6 (Secured Class)     Congregation Bnai Jacob.        The holders of Allowed Class
                             Second mortgage scheduled       6 Claims shall be paid in full
                             for $1,500,000 recorded on      in Cash on the later of the
                             August 29, 2018. Asserted       Effective Date or 10 days
                             Secured Claim.                  after the Allowance Date
                                                             thereof.
                                                             Unimpaired.

 Class 7 (Secured Class)     Rent a Unit. Asserted Secured   The holders of Allowed Class
                             Claim arising from November     7 Claims shall be paid in full
                             28, 2018 mechanics lien for     in Cash on the later of the
                             $2,449.                         Effective Date or 10 days
                                                             after the Allowance Date
                                                             thereof.
                                                             Unimpaired.

 Class 8 (Secured Class)     E&W Wholesale Electrical        Allowed Class 8 Claims shall
                             Inc. Asserted Secured Claim     be paid in full in Cash on the
                             arising from January 16, 2019   later of the Effective Date or
                             mechanics lien for $35,000.     10 days after the Allowance
                                                             Date thereof.
                                                             The Debtor intends to object
                                                             to this Claim.
                                                             Unimpaired.


19097125.4                                  6
235530-10001
      Case 1-19-44751-cec     Doc 166     Filed 05/27/20       Entered 05/27/20 21:28:20




 Class                         Description2                      Distribution & Treatment

 Class 9 (Secured Class)       Certified Lumber Corp.            The holders of Allowed Class
                               Asserted Secured Claim            9 Claims shall be paid in full
                               arising from January 22, 2019     in Cash on the later of the
                               mechanics lien for $23,681.       Effective Date or 10 days
                                                                 after the Allowance Date
                                                                 thereof.
                                                                 Unimpaired.

 Class 10 (Secured Class)      Eastern Funding LLC.              The holders of Allowed Class
                               Asserted Secured Claim            10 Claims shall be paid in full
                               scheduled for $50,909 arising     in Cash on the later of the
                               from September 17, 2018           Effective Date or 10 days
                               UCC security interest in gym      after the Allowance Date
                               equipment with a scheduled        thereof.
                               value of $40,000.                 Unimpaired.

 Class 11 (Secured Class)      Eastern Funding LLC.              The holders of Allowed Class
                               Asserted Secured Claim            11 Claims shall be paid in full
                               scheduled in the amount of        in Cash on the later of the
                               $33,708 arising from UCC          Effective Date or 10 days
                               security interest in laundry      after the Allowance Date
                               equipment with a scheduled        thereof.
                               value of $25,000.                 Unimpaired.

 Class 12 (Unsecured Class)    Priority Claims under             The holders of Allowed Class
                               Sections 507(a)(3), (4), (5),     12 Claims shall be paid in full
                               (6), (7) and (8) of the           in Cash (including Federal
                               Bankruptcy Code. Claims           Judgment Rate interest from
                               total approximately $0.           the Petition Date to the
                                                                 Effective Date) on the later of
                                                                 the Effective Date or 10 days
                                                                 after the Allowance Date
                                                                 thereof.
                                                                 Unimpaired.

 Class 13 (Unsecured Class)    General Unsecured Creditors.      The holders of Allowed Class
                                                                 13 Claims shall be paid in full
                               Claims total approximately
                                                                 in Cash (including Federal
                               $141,000.
                                                                 Judgment Rate interest from
                                                                 the Petition Date to the
                                                                 Effective Date) on the later of
                                                                 the Effective Date or 10 days



19097125.4                                    7
235530-10001
      Case 1-19-44751-cec       Doc 166    Filed 05/27/20     Entered 05/27/20 21:28:20




 Class                           Description2                   Distribution & Treatment
                                                                after the Allowance Date
                                                                thereof.
                                                                Unimpaired.

 Class 14 (Unsecured Class)      Unsecured Claim of the         The holder of an Allowed
                                 Managing Member                Class 14 Claim shall be paid
                                                                in Cash on the later of the
                                 Claim totals approximately
                                                                Effective Date or 10 days
                                 $8,500,000.
                                                                after the Allowance Date
                                 Unsecured Claim.               thereof, to an amount that is
                                                                not greater than the principal
                                                                amount of the claim together
                                                                with interest to the extent of
                                                                sufficient funds. No
                                                                distribution shall occur on
                                                                account of Claim(s) in Class
                                                                14 until all Cash amounts for
                                                                all Allowed Claims have been
                                                                distributed and a reserve has
                                                                been established for all the
                                                                Disputed Claims.
                                                                Unimpaired.

 Class 15                        Equity Interests.              Equity Interests shall retain
                                                                their ownership or equity
                                                                interest in the Debtor.




         Allowed Administrative Expense Claims will include the claim of Loeb & Loeb LLP, the

proposed counsel for the Debtor. The amount of the Administrative Expense Claim of Loeb &

Loeb LLP is not yet possible to be determined.


         Allowed Administrative Expense Claims also include the Law Office of Rachel S.

Blumenfeld PLLC, previous counsel to the Debtor; Wayne Greenwald, P.C., previous counsel to

the Debtor; and SPIEGEL LLC, accountants to the Debtor. The Debtor expects that Law Office

of Rachel S. Blumenfeld PLLC will apply for total compensation of approximately $50,000 with


19097125.4                                       8
235530-10001
      Case 1-19-44751-cec         Doc 166     Filed 05/27/20     Entered 05/27/20 21:28:20




expenses of approximately $1,000. It is anticipated that Wayne Greenwald, P.C. will apply for

total compensation, too. It is also anticipated that SPIEGEL LLC will apply for total

compensation of approximately $9,000. Additionally, the Debtor anticipates applying for

compensation for Aaron Friedman LLC and Joseph Haspel, both counsel to the Debtor. The

Debtor expects that Friedman’s compensation will be approximately $25,000.


         Under the Plan, the Debtor may seek the services of a Broker. If so, the amounts coming

due under the Brokerage Agreement would constitute an Administrative Expense Claim.

Similarly, the Debtor will be retaining a Responsible Officer, who will have experience

supervising the marketing and disposition of real property and other assets. Compensation for

this Person will constitute an Administrative Expense Claim.




E.       Plan Alternatives

          The Debtor believes that the Plan provides the best means for the distribution of the

proceeds of the sale of the Property. The Plan also provides the most expeditious and efficient

means of paying Creditors. A Chapter 7 case could reduce the payment to unsecured creditors

because of the administrative costs and the effect of the Property’s forced sale in which holders

of Secured Claims in the Property could exercise credit bid(s). It would also delay the payment

to Creditors for their Allowed Claims.



II.      EVENTS PRECEDING THE FILING

A.       History of the Debtor

         The Debtor was formed as a New York limited liability company on or about December

17, 2014. The Debtor’s primary asset is real property located at 1930 - 1934 Bedford Avenue,


19097125.4                                        9
235530-10001
      Case 1-19-44751-cec        Doc 166     Filed 05/27/20        Entered 05/27/20 21:28:20




Brooklyn, New York (i.e., the “Property”). In or about March 2015, the Debtor began

purchasing the real estate comprising the Property. The Property is predominantly a multi-unit

residential construction with some commercial space. The Debtor set about developing the

Property. In or about January 2019, the Debtor was able to start renting its units.

B.       Loan Initiation

         In 2016 the Debtor borrowed $12,500,000.00 from Sill Capital Group LLC (S34) and/or

its affiliates, at an annual interest rate of 10-12% per annum, collateralized by a mortgage on the

Property (“Loan”). In February 2018, the Debtor increased the Loan by $2,500,000. The Debtor

paid about $3,000,000.00 in interest, up to the last payment that S3 accepted. The stated

maturity date of the Loan was February 28, 2019.

         The Debtor wanted to pay the Loan as soon as possible upon maturity. In early 2019, the

Debtor strove to secure a new loan to pay off the Loan, in full.

         However, the Debtor believes S3 interfered with and thwarted the Debtor’s efforts. S3’s

interference included preventing the Debtor from obtaining a new loan in time for the targeted

funding date, May 9, 2019. The Debtor sees these actions by S3 as injuring the Debtor’s

financial standing, reputation, ability to conduct future business, and likelihood of financing its

development.

C.       Financing from Bnai Jacob

         In the summer of 2018, the Debtor asked S3 for additional funds. S3 rejected the request.

It also suggested that the Debtor obtain the requested funds elsewhere.




4
     In 2018 S3 assigned its interests to the Loan and underlying mortgage to an affiliate S3 RE
     Funding III LLC, also referred to as S3.

19097125.4                                       10
235530-10001
      Case 1-19-44751-cec        Doc 166     Filed 05/27/20     Entered 05/27/20 21:28:20




         So, the Debtor obtained a $1,500,000 loan from Bnai Jacob, secured by a second

mortgage on the Property.

D.       The Debtor’s Frustrated Refinancing

         On or about January 28, 2019, the Debtor paid the last interest payment it would make,

and it was posted on or about January 29, 2019. On February 28, 2019, the Loan matured,

according to the Loan documents. On March 1, 2019, S3 sent out a default notice, even though

S3 had told the Debtor it would not call a default.

         By March 2019, the Debtor was pursuing a bank loan offer from Investor’s Bank, for a

$25,500,000.00 loan at 4.625% interest per annum. The Debtor paid a $28,000 good faith

deposit and submitted all required documents. This new loan was progressing towards a closing,

and S3 would have been paid in full, shortly, had the closing occurred.

         In April 2019, while the Debtor was pursuing this new refinancing loan with the

knowledge, consent and cooperation of S3, S3 suddenly shifted gears and demanded that the

Debtor obtain a more expensive loan from a different lender that S3 specified. The Debtor

acquiesced: the Debtor desired to satisfy the Loan promptly and followed S3’s directives,

eventually paying $17,500 to Emerald Creek Capital (“Emerald”) towards a good faith deposit,

and lender legal fees for loan document production in order to effect a closing during the first

week of May, 2019.

         The Debtor communicated with S3 about the Emerald loan’s progress. On or about April

17, 2019, S3 asked the Debtor for its rent roll. Concerned, the Debtor’s principal, Nikol Von

Lavrinoff, asked if S3 was planning to sell the Loan. He was assured that S3 was not.

         Robert Schwartz, principal of S3, promised a meeting with the Debtor for the end of

April, 2019, to discuss and conclude an accurate payoff amount. Meanwhile, the Debtor and its




19097125.4                                       11
235530-10001
       Case 1-19-44751-cec       Doc 166      Filed 05/27/20   Entered 05/27/20 21:28:20




attorney at the time, Arthur Gutman, pursued and progressed towards an early May, 2019,

closing with Emerald.

         Schwartz cancelled the proposed “payoff” meeting on April 30, 2019 – the meeting was

scheduled for that very next day. Gutman arranged another meeting with Schwartz, set for two

days before the anticipated closing with Emerald, which was scheduled for May 9, 2019.

Schwartz cancelled that meeting, too, and thwarted the Emerald closing.

E.       S3 Transfers the Loan to 1930

         On or about May 9, 2019, S3 transferred the Loan to 1930. The Debtor attempted to

negotiate with 1930 a means of satisfying the Loan. 1930 refused to meet with the Debtor.

F.       The Foreclosure Begins

         In June 2019, 1930 filed a foreclosure action against the Property in the Supreme Court

of the State of New York, Kings County. The Supreme Court appointed a receiver (“Receiver”)

of the Property. The Receiver never took possession. The Debtor in a separate action filed a

petition to determine the correct amount owed on the Loan. The Supreme Court told the parties

to work at a settlement.

         The Debtor made an offer, but 1930 did not respond.

III.     EVENTS IN THIS BANKRUPTCY CASE

A.       The Involuntary Petition

         An involuntary petition for relief under Chapter 11 of the Bankruptcy Code was filed

         against the Debtor on the Petition Date.


B.       1930’s Motion to Sustain the Receiver

         After this Bankruptcy Case was filed, 1930 sought an order relieving the Receiver from

the Bankruptcy Code’s requirement that it surrender the Property to the Debtor.



19097125.4                                          12
235530-10001
      Case 1-19-44751-cec         Doc 166      Filed 05/27/20     Entered 05/27/20 21:28:20




         The Debtor opposed that motion. The Court denied the motion.

C.       Consent to the Involuntary Petition

         The Debtor and the petitioning creditors stipulated to extend the Debtor’s time to

respond. 1930 objected to the extension. One September 11, 2019, the Court held hearing on the

objection. The Court would not approve the stipulation and directed the Debtor to either consent

to the involuntary petition or submit its opposition to it in short order.

         On September 12, 2019, the Debtor consented to the involuntary petition. The order for

relief was entered on October 1, 2019. Shortly afterwards, the Debtor filed its schedules of assets

and liabilities and statement of financial affairs.

         The Debtor’s principal attended the meeting of creditors, pursuant to § 341(a) of the

Bankruptcy Code. No Creditors attended.

D.       Retaining Professionals

         On the order for relief’s entry, the Debtor Filed applications to engage Wayne Greenwald

P.C. and the Law Office of Rachel S. Blumenfeld PLLC as attorneys in the Bankruptcy Case, as

well as SPIEGEL LLC, as the Debtor’s accountant. The Debtor intends to seek retention of

Aaron Friedman LLC as the transactional attorney to close the sale, and Joseph Haspel as special

real estate counsel. The Debtor may seek the services of a Broker as well as a Responsible

Officer, both to help assure the fastest, surest sale of the Property to pay Creditors. The Debtor

is in the process of seeking the retention of Loeb & Loeb LLP as the Debtor’s general

bankruptcy counsel.

E.       1930’s Motion for Fed. R. Bankr. P. 2004 Examinations

         Early in the Bankruptcy Case, 1930 sought orders, pursuant to Fed. R. Bankr. P. 2004,

authorizing the examination of the Debtor and the petitioning creditors.




19097125.4                                        13
235530-10001
      Case 1-19-44751-cec        Doc 166     Filed 05/27/20     Entered 05/27/20 21:28:20




         The Debtor opposed this request for discovery. The Court denied the motion under Fed.

R. Bankr. P. 2004 both when initially made and when 1930 later renewed its request for 2004

discovery.

F.       Competing Motions for Stay Relief

         The Debtor wanted (and wants) to quantify and pay the Loan as appropriate, as soon as

possible. Therefore, the Debtor sought relief from the automatic stay, so the Debtor could

continue prosecuting its petition in Supreme Court for a determination of the amount due on the

Loan.

         1930 countered with its own motion for stay relief. 1930 wanted the entire foreclosure to

continue in the Supreme Court.

         The Court denied both motions.

G.       Use Of Cash Collateral

         The Bankruptcy Code prohibits using cash collateral absent the secured creditor’s

permission or Court order.

         Beginning September 11, 2019, the Debtor and 1930 discussed the consensual use of

cash collateral. While there was some cooperation, that effort was unsuccessful.

         On November 25, 2019, the Debtor filed an emergency motion for the Court’s authority

to use cash collateral. A contentious hearing on that motion was heard on December 4, 2019. The

Court directed 1930 and the Debtor to work out an arrangement for consensual cash collateral

use and continued the hearing to January 8, 2020.

         1930 authorized the Debtor to use cash for some expenses.




19097125.4                                       14
235530-10001
      Case 1-19-44751-cec         Doc 166     Filed 05/27/20     Entered 05/27/20 21:28:20




H.       Bar Date Order

         An order was sought for a deadline for filing proofs of claim and notice thereof. The

deadline for filing Proofs of Claims occurred on February 17, 2020 (other than Governmental

Units). The deadline for Governmental Units to file Proofs of Claims was March 30, 2020.

I.       Monthly Operating Reports

         The Debtor is required to file monthly operating reports. The Debtor expects to continue

complying with this requirement.

J.       Sales Order

         The Debtor brought a motion for an order (“Sale Approval Order”): (i) authorizing the

sale of the Property free and clear of Liens, Claims and interests pursuant to the Sale Agreement

with the Contract Purchaser pursuant to §§ 105, and 363(b) and (f) of the Bankruptcy Code; (ii)

authorizing the assumption and assignment of the residential and nonresidential leases located at

the Property; (iii) determining that the Contract Purchaser was a good faith purchaser and

thereby is entitled to the protections afforded by § 363(m) of the Bankruptcy Code; (iv) waiving

the 14-day stay required by Fed. R. Bankr. P. 6004(h); and (v) granting such other relief as this

Court deemed just and proper.

         On April 12, 2020 the Court Entered the Sale Approval Order. Dkt. No. 137.




                                 DESCRIPTION OF THE AVAILABLE

               ASSETS AND THEIR VALUE; DESCRIPTION OF THE LIABILITIES



         The following is a description of the Debtor’s available assets and their estimated value:

         The Debtor’s Assets Are:


19097125.4                                       15
235530-10001
      Case 1-19-44751-cec          Doc 166    Filed 05/27/20   Entered 05/27/20 21:28:20




         The Property-approximately $26 million, net 5

         Cash - $58,6976

         Equipment - $65,0007

         Actions - undetermined8

         Accounts receivable pre-petition - $00.009

         Accounts receivable post-petition - $00.0010

         The Debtor’s Liabilities Are:

         1)     Secured Claims (real estate mortgages) - $20,478,704 (disputed in part)11

         2)     Other Secured Claims $289,428.90 (disputed in part)12

         3)     Priority tax claim-$00.0013

         4)     General Unsecured Claims (other than the Unsecured Claim of the Managing

Member)-$141,000 (possibly disputed in part)

         Total of Non-Subordinated Liabilities -- $20,909,132.90



         5)     General Unsecured Claim of the Managing Member -- $8,500,000 (principal)




5
     See Sale Agreement.
6
     Based on the Debtor’s Monthly Operating Report for October 2019.
7
     Based on the Debtor’s Monthly Operating Report for October 2019.
8
     The Debtor’s schedules reflect a lender liability claim against S3 for an undetermined
     amount. It is investigating whether it has a similar, related claim against 1930.
9
     Schedule B filed in the Case.
10
     Based on the Debtor’s Monthly Operating Report for October 2019.
11
     Monthly operating report.
12
     Schedule D filed in this case.
13
     Schedules and Monthly operating report.

19097125.4                                       16
235530-10001
       Case 1-19-44751-cec       Doc 166      Filed 05/27/20      Entered 05/27/20 21:28:20




         Total of Subordinated Liability -- $8,500,000 (principal only)14



IV.      DEBTORS PROPOSED PLAN OF REORGANIZATION

         The Contract Purchaser has agreed to pay $27,250,000 for the Property. The Sale

Agreement appears at Dkt. No. 125.

         The Plan provides for the retention by the Debtor of a Responsible Officer, whose

retention should assure the other parties in interest as well as the Court that the sale of the

Property will be accomplished expeditiously. This Responsible Officer will have the exclusive

authority to enforce the Debtor’s rights under the Sale Agreement and against the Contract

Purchaser.

         Should the Contract Purchaser fail to close the sale and the Sale Agreement is terminated,

the Plan provides that the Responsible Officer will retain a Broker under a Brokerage

Agreement, with the Court’s approval. Under the Responsible Officer’s direction, the Broker

will Market the Property for sale for a specified period, seeking a Back-up Purchaser to sign a

Bank-up Sales Contract. If successful the Marketing period, the proceeds of the sale would pay

the Allowed Claims and Allowed Administrative Expense Claims to the same extent that the

Plan otherwise provides. Importantly, the Responsible Officer would have the discretion to

accept a sale of the Property pursuant to a Back-up Sale Agreement, helping to assure that the

Property is sold and creditors are paid.

         Nevertheless, if the period of Marketing does not achieve a sale, then the Responsible

Officer would be required to schedule, cause appropriate marketing for, and hold an auction to




14
     The Plan provides that the Unsecured Claim of the Managing Member will be subordinated to
       the payment of the Allowed Amounts of other Claims.

19097125.4                                        17
235530-10001
        Case 1-19-44751-cec       Doc 166     Filed 05/27/20     Entered 05/27/20 21:28:20




sell the Property. Under the Responsible Officer’s direction, the highest and best offer assuring

the greatest amount of net Cash would be selected for the sale of the Property following the

auction.

V.       SOURCE OF INFORMATION CONTINUED IN THIS STATEMENT

         The sources of information in this statement are Mr. Von Lavrinoff, the Debtor’s

principal, the Debtor’s books and records, and public records.

VI.      DEBTOR’S OPERATIONS IN CHAPTER 11

         The Debtor operated its business in the ordinary course during the Bankruptcy Case.

         Critical to the Debtor’s reorganization was securing of a refinancing or sale for the

Property. The Debtor interviewed several potential funders for a refinancing and purchasers for a

sale.

         These efforts lead to the Sale Agreement.

VII.     LIQUIDATION ANALYSIS

         Based on the assets and liabilities discussed above, the Debtor estimates that there is

approximately $5,000,000 value of the Property which exceeds the Allowed Amounts of the

Claims other than the Claim of the Managing Member. However, if this Bankruptcy Case were a

liquidation under Chapter 7, that value would be drastically reduced, including by 1930’s ability

to credit-bid its Secured Claim and the Property being sold in a forced liquidation.

VIII. ACCOUNTING METHOD USED TO PRODUCE THE FINANCIAL DATA

         Cash method of accounting.

IX.      THE FUTURE MANAGEMENT OF THE COMPANY

         The Debtor’s management will continue to operate the Debtor after Confirmation and the

Effective Date, subject to the exclusive authority of the Responsible Officer over the Marketing




19097125.4                                        18
235530-10001
       Case 1-19-44751-cec       Doc 166      Filed 05/27/20    Entered 05/27/20 21:28:20




and sale of the Property. Mr. Von Lavrinoff will remain the Managing Member of the Debtor

throughout.

X.       ESTIMATED ADMINISTRATIVE EXPENSES

         The Debtor anticipates that the Allowed Administrative Expense Claims will total less

than $500,000.

XI.      U.S. TRUSTEE FEES

         The Debtor is current with the fees due to the Office of the United States Trustee. The

U.S. Trustee’s fees will continue to be due and payable until a Final Decree is entered or the

Bankruptcy Case is dismissed or converted, whichever is earlier.

XII.     AMOUNT REALIZABLE FROM PREFERENCE AND FRAUDULENT
         CONVEYANCES

         The Debtor has determined that there are no viable fraudulent conveyance or preferential

transfer actions.

XIII. LITIGATION LIKELY TO ARISE IN A NON-BANKRUPTCY CONTEXT

         The Debtor’s schedules and this Disclosure Statement set forth grounds for the Debtor’s

belief that it has actionable claims against S3 and potentially 1930. The Debtor anticipates

pursuing viable claims.

XIV. THE TAX ATTRIBUTES OF THE DEBTOR

         The Debtor is investigating whether it has any loss-carry forward. The Debtor does not

expect the Plan or its consummation to have any negative tax consequences.

XV.      EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         The Debtor intends to assume Executory Contracts which are leases at the Property and

assign them to the Contract Purchaser as part of the sale. The Debtor intends to reject other

Executory Contracts.



19097125.4                                       19
235530-10001
      Case 1-19-44751-cec        Doc 166      Filed 05/27/20     Entered 05/27/20 21:28:20




XVI. THE PLAN OF REORGANIZATION

     THE FOLLOWING IS A SUMMARY OF THE PROVISIONS OF THE PLAN
AND, ACCORDINGLY, IS NOT AS COMPLETE AS THE FULL TEXT OF THE PLAN
THAT ACCOMPANIES THIS DISCLOSURE STATEMENT. THE PLAN ITSELF
SHOULD BE READ IN ITS ENTIRETY. IN THE EVENT OF ANY INCONSISTENCIES
BETWEEN THE DESCRIPTION OF THE PLAN CONTAINED IN THIS DISCLOSURE
STATEMENT AND THE PLAN ITSELF, THE PROVISIONS OF THE PLAN SHALL
CONTROL.

A.       General

         The Debtor believes that, under the circumstances, the Plan provides for the best possible

recovery to and a fair treatment in accordance with the provisions of and restrictions imposed by

the Bankruptcy Code of each Class of Claims or Interests. The Plan contains different articles

detailing definitions, classification, treatment of Claims and Equity Interests, means of

implementation and other miscellaneous provisions that will, if the Plan is Confirmed after

appropriate notice and a hearing, be binding on the Debtor, the Creditors and the Interest

Holder(s). If Confirmed, the Plan will be binding regardless whether or not a Claim or Interest is

impaired under the Plan or whether or not a Creditor or Interest Holder has accepted the Plan.

         Solicitation of Acceptance of the Plan. This Disclosure Statement was approved by the

Bankruptcy Court in accordance with Bankruptcy Code § 1125. It has been provided to all

Creditors and Interest Holders in this Bankruptcy Case. This Disclosure Statement is intended to

assist Creditors and Interest Holders in evaluating the Plan and their decision to accept or reject

the Plan. Your acceptance of the Plan may not be solicited unless you receive a copy of this

Disclosure Statement at the time of, or before, such solicitation.

         Votes Considered in Determining Acceptance of the Plan. Classes 1, 2, 3, 4, 5, 6, 7, 8, 9,

10, 11, 12, 13, 14 and 15 are unimpaired under the Plan. Therefore, Classes 1, 2, 3, 4, 5, 6, 7, 8,

9, 10, 11, 12, 13, 14 and 15 of Creditors and Interest Holders are deemed to have accepted the

Plan, and are not entitled to vote.


19097125.4                                       20
235530-10001
      Case 1-19-44751-cec         Doc 166      Filed 05/27/20     Entered 05/27/20 21:28:20




         A party in interest may object to the Plan, in writing, on any appropriate grounds.

       ANY BALLOT RECEIVED AFTER THE LAST DATE FOR RECEIPT OF
 BALLOTS WILL NOT BE COUNTED IN THE DETERMINATION OF WHETHER A
         CLASS HAS APPROVED THE PLAN OF REORGANIZATION

         Hearing on Confirmation of the Plan. The Bankruptcy Court has set a hearing to

determine if the Plan has been accepted by the required number of holders of Claims and

Interests and if other requirements for Confirmation of the Plan outlined in the Bankruptcy Code

have been satisfied. The hearing on Confirmation of the Plan shall commence on June 24, 2020,

at the United States Bankruptcy Court, located at the Hon. Conrad Duberstein United States

Courthouse, 271 Cadman Plaza East, Brooklyn, New York. Any objections to Confirmation of

the Plan must be in writing and must be filed with the Clerk of the Bankruptcy Court and served

on counsel for the Debtor on or before June 10, 2020.

B.       Summary of Plan Provisions

         The Plan is a 100% plan. The source of the Cash and the procedures to satisfy Claims and

Interests are set forth more fully below. The following sections describe in detail why the Plan is

feasible and where and how the Debtor will obtain the proceeds to make the payments or provide

the treatment and to assume the obligations set forth in the Plan.

         Article 2 of the Plan contains a series of definitions that are applicable to both the Plan

and this Disclosure Statement. Readers are referred to the text of Article 2 of the Plan for a

description of each defined term.

         Article 3 of the Plan describes the classification of Claims and Interests. The Plan

classifies Claims and Interests separately in accordance with the Bankruptcy Code and provides

different treatment to different Classes. The Plan provides for 14 separate Classes of Claims and

1 Class of Interests each of which is accorded the treatment proposed for such Class or group




19097125.4                                         21
235530-10001
      Case 1-19-44751-cec          Doc 166    Filed 05/27/20      Entered 05/27/20 21:28:20




under the Plan. Article 3 of the Plan describes how the Classes of Claims and Interests are treated

by the Plan. Article 5 provides how the Plan will be executed.

         The Plan classifies Claims and Interests separately in accordance with the Bankruptcy

Code and provides different treatment to different Classes. Payments, distributions and treatment

provided under the Plan to, or for the benefit of, all Creditors will be in full satisfaction and

discharge of Claims and Interests, as more particularly explained in the Plan.

C.       Summary of Treatment of Unclassified Claims

         Allowed Administrative Expense Claims

         Allowed Administrative Expense Claims are claims against the Debtor and the Estate for

administrative expenses (normally expenses accruing during the Bankruptcy Case) referred to in

and allowed under §§ 503(b) and 507(a)(2) of the Bankruptcy Code, including actual and

necessary costs and expenses of preserving the Estate. Administrative Expense Claims typically

include, by way of example only, wages, salaries, or commissions for services rendered during

the Bankruptcy Case, compensation and reimbursement of expenses awarded by Final Order of

the Bankruptcy Court to retained professional Persons, and costs associated with providing

notice to Creditors of the Plan.

         Administrative Expense Claims representing liabilities incurred in the ordinary course of

the Debtor’s business are being paid in due course during the Bankruptcy Case, or will be paid

thereafter, when same become owing pursuant to their terms. To the extent any such liabilities

remain unpaid and are due pursuant to terms as of the Effective Date, they will be paid by the

Debtor after the Effective Date pursuant to and in accordance with ordinary business terms.

         Claims for unpaid compensation and reimbursement of expenses to professional Persons

will be paid in Cash on the Effective Date, subject to same having been allowed and approved by




19097125.4                                        22
235530-10001
      Case 1-19-44751-cec          Doc 166      Filed 05/27/20    Entered 05/27/20 21:28:20




the Bankruptcy Court, unless the Debtor and the holders of such Allowed Claims agree to other

payment terms.

D.       Summary of Treatment of Classes of Claims and Interests

         Classes 1-13:

         Claims of Classes 1-13 Creditors will be paid, in full, on the later of the Effective Date or

within 10 days after each Claim becomes an Allowed Claim. As noted, the Debtor intends to

object to certain Claims and the Debtor reserves its right to object to any of the Claims.

However, pursuant to the Plan the Debtor will reserve the amount corresponding to all Disputed

Claim.

         Class 14 - Unsecured Claim of the Managing Member:

         This Claimant shall receive Cash up to the full amount of principal and interest on this

Claim after all other Allowed Claims have been paid in full under the Plan and all Disputed

Claims have been fully reserved by the Debtor.

         Class 15 - Holders of Equity Security Interests:

         Interest Holder(s) will retain their Interest(s).

E.       Summary Description of the Plan Concerning Rejection And Assumption Of
         Executory Contracts

         The Plan provides for the assumption of all of the Debtor’s Executory Contracts which

are leases at the Property and their assignment to the Contract Purchaser. Otherwise, the Debtor

intends to reject all other Executory Contracts.

F.       Summary Description Of the Plan With Regard To Provisions Concerning
         Distribution

         The Plan provides that payments and distributions to be made by the Debtor on the later

of the Effective Date or 10 days after the Allowance Date of any specific Claim.




19097125.4                                          23
235530-10001
      Case 1-19-44751-cec        Doc 166      Filed 05/27/20     Entered 05/27/20 21:28:20




G.       Summary Description Of the Plan Concerning Discharge and Injunctions

         The Plan provides specific provisions regarding the discharge of Claims, releases and

injunctions. All Creditors, Interest Holders and other parties in interest should refer specifically

to the Plan with regard to these provisions. Nothing contained herein or in the Plan is nor shall

such be deemed an admission of any fact by the Debtor. Only the Plan, when confirmed, will

govern the rights and liabilities as between and among the Debtor, and any Creditor, Interest

Holder or party-in-interest or such other Person whose rights are affected by the Plan.

H.       Summary Description Of Provisions Regarding Procedures For Resolving Disputed

         Claim Objections

         The Plan grants the Debtor the right to serve and file objections to the allowance, amount

or classification of any Claim as late as 45 days after the Effective Date.

         Claim Reserve: Where there is an unresolved objection to a Claim rendering it a

Disputed Claim, the Debtor shall reserve a sum not less than the amount required to pay the

Disputed Claim if it were Allowed, in full. Disputed Claims that are resolved shall be satisfied

from the reserve. If the reserve exceeds the full amount of a Disputed Claim or Claims, any

excess will be returned to the Debtor.

         Payment of Disputed Claims. In the event that any payment or distribution must be

made to a holder of a Disputed Claim which becomes an Allowed Claim, the treatment or

distribution shall be made in accordance with the provisions of the Plan with respect to the Class

of Creditors to which the respective holder of such Claim belongs.

I.       Summary Description Of the Plan Provisions Regarding Retention of Jurisdiction

         The Plan provides that the Court shall retain jurisdiction of the Bankruptcy Case

following Confirmation of the Plan for a wide range of matters and issues and for various

purposes, including interpretation of the Plan, resolution of disputes concerning orders of the


19097125.4                                       24
235530-10001
      Case 1-19-44751-cec        Doc 166      Filed 05/27/20     Entered 05/27/20 21:28:20




Court, pending litigation, professional Persons compensation issues, determination of disputes

and issues regarding property and rights of the Debtor. All Claimants, Interest Holders and

parties-in-interest should refer specifically to the Plan for a full and complete statement of the

various matters in which the Bankruptcy Court shall, under the terms of the Plan, retain

jurisdiction.

J.       Summary Description Of the Plan Provisions Regarding Retention Of Assets And
         Title To Property

         Upon Confirmation, title to the Property and other Assets of the Estate shall remain in the

Debtor. Upon the Effective Date, title to the Assets of the Estate shall be vested in the

Reorganized Debtor.

K.       Disbursing Agent

         All distributions pursuant to the Plan will be made when due, in accordance with the

Plan. The Debtor shall be the disbursing agent and shall be responsible for making the

distributions. The Debtor may establish accounts or funds which will be held for the Creditors

entitled to distribution.

L.       Summary Description Of General Provisions Of the Plan

         The Debtor reserves the right, in accordance with the Bankruptcy Code, to amend or

modify the Plan. The Plan also prescribes certain rules pertaining to notice to the Debtor. The

Plan shall, except to the extent governed by the Bankruptcy Code or applicable federal law, be

governed, construed and enforced in accordance with the laws of the State of New York.

XVII. PLAN FUNDING AND MEANS FOR EXECUTION OF THE PLAN

         The Plan is to be implemented in a manner consistent with § 1123 of the Bankruptcy

Code, which essentially sets forth the minimum requirements and elements that a plan must

contain in order to meet the standards for Confirmation.



19097125.4                                       25
235530-10001
      Case 1-19-44751-cec          Doc 166      Filed 05/27/20     Entered 05/27/20 21:28:20




A.       Funding

         The Plan will be funded predominantly from the proceeds of the sale of the Property.

B.       Summary of Vesting Of Interests And Title

         As of the Effective Date, the Debtor shall retain all legal title to its Assets. All Assets

then possessed by or titled to the Debtor or the Estate will vest in the Debtor free and clear of all

Liens, Claims and interests, provided that the Interest Holders shall retain their Interests in the

Reorganized Debtor.

C.       INJUNCTIVE PROVISIONS IN THE PLAN

         The Plan includes the following terms which include an injunction: “The

Confirmation shall constitute an injunction of the Court against the commencement or

continuation of any Action, the employment of process, or any act, to collect from, or

recover or offset against, the Debtor, its Assets, the Managing Member or the Responsible

Officer, or their Assets, or any of the other officers, owners, managers, members, attorneys,

accountants and agents of the Debtor, or any of their Assets, any obligation or debt, except

pursuant to the other terms of this Plan. The Confirmation shall further constitute an

injunction of the Court against any Person bringing any Action in violation of any waiver

or release set forth in, or any other term of, this Plan or the Confirmation Order.”


D.       Summary of Transfer Charges Treatment

         Pursuant to Bankruptcy Code § 1146, all transfers of any interest which are made

pursuant to or contemplate by the Plan shall be exempt from all otherwise applicable transfer

taxes, stamp taxes, recording fees and other such charges assessed by the New York State and

New York City taxing authorities (“Exempt Taxes”) for the recording and filing of any

instruments of transfer and such Exempt Taxes shall not be paid, for the transactions



19097125.4                                         26
235530-10001
      Case 1-19-44751-cec        Doc 166      Filed 05/27/20     Entered 05/27/20 21:28:20




contemplated in the Plan, and shall accrue to the benefit of the Debtor and the Estate. The Plan

also provides that any mortgage recording taxes which might otherwise be payable by a

mortgagee of the Purchaser in relation to the acquisition of the Property shall be an “Exempt

Tax” and enjoy the exemption under § 1146 of the Bankruptcy Code.

XVIII. ALTERNATIVES TO THE PLAN

         A potential alternative to the Plan would be converting this Bankruptcy Case to Chapter 7

liquidation or liquidation within Chapter 11 through a liquidating trustee. It is unlikely that there

would be no distribution to Unsecured Creditors in a Chapter 7 case. However, distributions

would likely be substantially reduced and significantly delayed. Dismissing the Case is another

alternative to the Plan. Dismissal, however, would make distribution to Creditors more complex

and would also be likely to cause delay and reduce recovery, at least to Unsecured Creditors.

         Essentially, the Debtor believes that there is no viable better alternative to the Plan.

Any alternative would be significantly prejudicial to Creditors in general and other parties-

in-interest. Instead, the Plan provides for a payment of the full Allowed Amount of all

Creditor Claims, except for the Unsecured Claim of the Managing Member.




19097125.4                                       27
235530-10001
      Case 1-19-44751-cec       Doc 166     Filed 05/27/20    Entered 05/27/20 21:28:20




         For all the above reasons, the Debtor believes that the Plan meets the best interest of

creditors test. The Debtor encourages the Creditors to support the Plan.


Dated: New York, New York
       May 27, 2020
                                                  LOEB & LOEB LLP

 1934 BEDFORD LLC                                 By_s/ William M. Hawkins
                                                    Schuyler G. Carroll, Esq.
                                                    William M. Hawkins, Esq.
 By: s/ Nikol Von Lavrinoff
                                                  345 Park Avenue
    Nikol Von Lavrinoff
                                                  New York, New York 10154
    Managing Member
                                                  Tel.: 212-407-4126
                                                  Email: whawkins@loeb.com
 Debtor and Debtor-in-Possession
 and Plan Proponent
                                                  Proposed Attorneys for the Debtor and
                                                     Debtor-in-Possession




19097125.4                                     28
235530-10001
      Case 1-19-44751-cec           Doc 166     Filed 05/27/20     Entered 05/27/20 21:28:20




                                              EXHIBIT A

               [The Plan is not included but has been separately Filed on the date hereof.]




19097125.4                                         29
235530-10001
